DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the applicant in the compact prosecution of this case. The Amendments to claims 1 and 13 have however failed to put this case in condition for allowance based on the newly applied references as applied below. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Jang et al. (US 20160104934).
	Regarding claim 1:
	Hwang discloses an antenna (in Figs. 1, 11-16) apparatus comprising: a ground plane (50); a patch antenna pattern (220) disposed on an upper surface of the ground plane (50); feed vias (11 and 12) penetrating the ground plane (50), and respective ones of the feed vias (11 and 12) disposed biased toward a first side (See the top side in Fig. 11) and a second side (See the right side in Fig. 11), different from each other (See Fig.), from a center of the patch antenna pattern (220), and disposed spaced apart from the patch antenna pattern (220); feed patterns (30 and 40) respectively electrically connected to an upper end of a corresponding feed via (11 and 12), disposed spaced apart from the patch antenna pattern (220), and configured to provide a feed path to the patch antenna pattern (220).
	Hwang is silent on that first dummy patterns respectively comprising a polygonal shape, arranged three-dimensionally between the plurality of feed patterns, and at least partially overlapping the patch antenna pattern in a vertical direction.
	Jang et al. disclose (in Figs. 3A-3C and 6A-6B) first dummy patterns (150/170) respectively comprising a polygonal shape (See Figs. 3A-3C) and arranged three-dimensionally between the plurality of feed patterns (160), and at least partially overlapping the patch antenna pattern (140) in a vertical direction (See Figs. 6A-6B).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of Jang et al. into the device of Hwang for the benefit of improving directivity of the radio frequency signal (Para. 0074, Lines 5-6).
	Regarding claim 2:
	Hwang discloses the patch antenna pattern (220) upper surface comprises a polygonal shape (See Figs.).
	Regarding claim 6:
	Hwang discloses the patch antenna pattern (220) upper surface comprises a rectangular shape (See Fig. 1).
	Regarding claim 7:
	Hwang discloses the patch antenna pattern (220) is disposed such that the first and second sides are oblique to each side of the upper surface of the ground plane (50).
	Regarding claim 8:
	Hwang discloses each feed via (11 and 12) comprises a feeding part extending downward from the upper end (defined as parts 30 and 40 on the upper surface of the dielectric, 12); a feed portion connected to the feeding part at a lower end (defined as the lower surface of the dielectric, 12) in a corresponding through-hole of the ground plane (50); and a feed line connected to the feed portion, extending in a horizontal direction (along the ground portion, 50) from the feed portion (See Fig. 12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR101174739B1) in view of Jang et al. (US 20160104934) as applied to claim 1 and further in view of Woo (US 20190098750).
	Regarding claim 3:
	Hwang as modified is silent on that second dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the first dummy patterns are arranged.
	Woo discloses second dummy patterns (232) respectively comprising a polygonal shape (See Fig. 7) and arranged three-dimensionally to surround a space in which the first dummy patterns (231) are arranged (See Fig.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the modified device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between adjacent patch antennas as well as allowing efficient signal transmission and reception (Para. 0015, Lines 3-6).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739B1) in view of Jang et al. (US 20160104934) as applied to claim 1 and further in view of Murdock et al. (US 20120299797).
	Regarding claim 4:
	Hwang as modified is silent on a side of each of the plurality of first dummy patterns is oblique to a side of each of the plurality of second dummy patterns.
	Murdock et al. disclose (in Figs. 6, 7, 10 and 11) a side of each of the plurality of first dummy patterns (306) is oblique to a side of each of the plurality of second dummy patterns (310; See Figs. 6, 7, 10 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).
	Regarding claim 5:
	Hwang as modified is silent on that the patch antenna pattern upper surface comprises a rectangular shape, and wherein the second dummy patterns are arranged along at least a portion of the rectangular outline, and the antenna apparatus is thickest at corners of the rectangular outline.
	Murdock et al. disclose the patch antenna pattern (802) upper surface comprises a rectangular shape (See Figs. 10 and 11), and wherein the second dummy patterns (310) are arranged along at least a portion of the rectangular outline (of the patch antenna, 302), and the antenna apparatus is thickest at corners of the rectangular outline (Para. 0012, Lines 4-5).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739B1) in view of Jang et al. (US 20160104934) as applied to claim 1 and further in view of Foo (US 20090322642).
	Regarding claim 9:
	Hwang as modified is silent on further comprising extended patch antenna patterns respectively disposed to be spaced apart from the feed patterns, respectively disposed to be biased toward the first side and the second side from the center of the patch antenna pattern, and respectively disposed to be spaced apart from the patch antenna pattern.
	Foo discloses (in Figs. 1A and 1B) extended patch antenna patterns (141-144 and 151-154) respectively disposed to be spaced apart from the feed patterns (coupled to the patch, 160; Para. 0023, Lines 11-13), respectively disposed to be biased toward the first side and the second side from the center of the patch antenna pattern (160), and respectively disposed to be spaced apart from the patch antenna pattern (160).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 10:
	Hwang as modified is silent on that each of the extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern.
	Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (141-144) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (160).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 11:
	Hwang as modified is silent on that each of the extended patch antenna patterns comprises: a polygonal shape; a first side parallel to a respective side of the polygonal shape of the patch antenna, and two second sides extending from the first side.
	Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises: a polygonal shape (See Figs.); a first side parallel to a respective side of the polygonal shape of the patch antenna (160), and two second sides extending from the first side (See Figs.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 12:
	Hwang is silent on that each of the extended patch antenna patterns comprises a third side parallel to the first side, wherein the two second sides extend perpendicular to the first side.
	Foo discloses each of the extended patch antenna patterns (141-144 and 151-154) comprises a third side parallel to the first side, wherein the two second sides extend perpendicular to the first side (See Figs.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the modified device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).

	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR10417473384) in view of Foo (US 20090322642) and Jones et al. (US 20140139387).
	Regarding claim 13:
Hwang discloses an antenna apparatus (in Figs. 1, 11-16) comprising: a dielectric layer (10); a polygonal shape patch antenna pattern (220) disposed on an upper surface of the dielectric layer (10); feed vias (11 and 12) respectively disposed to penetrate the dielectric layer (10) by at least a portion of a thickness of the dielectric layer (10), respectively disposed to be biased toward a first side and a second side (See Figs.), different from each other, from a center of the polygonal shape of the patch antenna pattern (220), and respectively disposed to be spaced apart from the patch antenna pattern (220); feed patterns (80 and 40) respectively electrically connected to an upper end of a corresponding feed via (11 and 12), respectively disposed to be spaced apart from the patch antenna pattern (220), and configured to provide a feed path to the patch antenna pattern (220).
Hwang is silent on that extended patch antenna patterns respectively disposed to be spaced apart from the feed patterns, respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern, and respectively disposed to be spaced apart from the patch antenna pattern, and having a side oblique to a side of a ground plane.
	Foo discloses (in Figs. 1A and 1B) extended patch antenna patterns (141-144 and 151-154) respectively disposed to be spaced apart from the feed patterns (coupled to the patch, 160; Para. 0023, Lines 11-13), respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern (160), and respectively disposed to be spaced apart from the patch antenna pattern (160).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Hwang as modified is silent on that the extended patch antenna patterns having a side oblique to a side of a ground plane.
	Jones et al. disclose (Fig. 5) an extended patch antenna patterns (450, 452, 454, 456) having a side oblique to a side of a ground plane (110).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns as arranged as taught by Jones et al. into the modified device of Hwang for the benefit of achieving slant polarization (Para. 0040, Lines 1-4; Para. 0043, Lines 6-7). 
	Regarding claim 14:
	Hwang is silent on that each of the extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern, wherein a width of the second extended patch antenna pattern is different from a width of the first extended patch antenna pattern.
	Foo discloses wherein each of the extended patch antenna patterns (741-144 and 151-154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (144-144) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (130), wherein a width of the second extended patch antenna pattern (151-154) is different from a width of the first extended patch antenna pattern (141-144: See Fig.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 15:
	Hwang is silent on that the upper surface of the patch antenna pattern comprises a rectangular shape, and wherein the number of the extended patch antenna pattern is less than 8.
	Foo discloses the upper surface of the patch antenna pattern (160) comprises a rectangular shape, and wherein the number of the extended patch antenna pattern (141-144) is less than 8 (See Figs.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 16:
	Hwang is silent on that the number of the extended patch antenna pattern is 4.
	Foo disclose the number of the extended patch antenna pattern (141-144) is 4 (See Figs.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 17:
	Hwang is silent on that an upper surface of each of the extended patch antenna patterns comprises a first side parallel to a respective side of the rectangular shape of the patch antenna, two second sides extending from the first side, and a third side spaced apart from and parallel to the first side.
	Foo discloses an upper surface of each of the extended patch antenna patterns (141-144 and 151-154) comprises a first side parallel to a respective side of the rectangular shape of the patch antenna, two second sides extending from the first side, and a third side spaced apart from and parallel to the first side (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns and arranged as taught by Foo into the device of Hwang for the benefit of enhancing the directivity of a standard radiating patch through the use of a broadband resonant cap above a radiating patch and a ground plane (Para. 0033, Lines 2-4).
	Regarding claim 18:
	Hwang as modified is silent on that the first, second, and third sides of each of the extended patch antenna patterns (450, 452, 454, 456) are oblique to each side of the upper surface of the dielectric layer (where 110 is disposed).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the extended patch antenna patterns as arranged as taught by Jones et al. into the modified device of Hwang for the benefit of achieving slant polarization (Para. 0040, Lines 1-4; Para. 0043, Lines 6-7).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 10417473384) in view of Foo (US 20090322642) and Jones et al. (US 20140139387) as applied to claims 13 and further in view of Ro et al. (US 20050054317).
	Regarding claim 19:
	Hwang as modified is silent on that the upper surface of the patch antenna pattern comprises a rectangular shape, and the first and second sides of the patch antenna pattern are oblique to each side of the upper surface of the dielectric layer.
	Ro et al. disclose (in Fig. 4C) the upper surface of the patch antenna pattern (130) comprises a rectangular shape (See Fig.), and the first and second sides of the patch antenna pattern (130) are oblique to each side of the upper surface of the dielectric layer (120).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the patch antenna pattern and arranged as taught by Ro et al. into the modified device of Hwang for the benefit of increasing gain and bandwidth (Para. 0027, Lines 1-6).
	Regarding claim 20:
	Hwang as modified is silent on that further comprising second dummy patterns, wherein the second dummy patterns are arranged along at least a portion of the rectangular outline, and the antenna apparatus is thickest at corners of the rectangular outline.
	Ro et al. disclose further comprising second dummy patterns (180), wherein the second dummy patterns (180) are arranged along at least a portion of the rectangular outline (of the antenna, 130), and the antenna apparatus (in Fig. 4C) is thickest at corners of the rectangular outline (Para. 0027, Lines 9-11).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second dummy patterns and as arranged with the thickness as taught by Ro et al. for the benefit of obtaining desired characteristics (Para. 0027, Lines 9-11).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 10417473384) in view of Foo (US 20090322642) and Jones et al. (US 20140139387) as applied to claims 13 and further in view of Woo (US 20190098750).
	Regarding claim 21:
	Hwang as modified is silent on that first dummy patterns respectively having a polygonal shape and arranged three-dimensionally between the plurality of feed patterns and the patch antenna pattern.
	Woo discloses (Figs. 2, 3A and 3B) that first dummy patterns (237) respectively having a polygonal shape (See Fig.) and arranged three-dimensionally between the plurality of feed patterns (215) and the patch antenna patterns (230).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the modified device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between adjacent patch antennas as well as allowing efficient signal transmission and reception (Para. 0015, Lines 3-6).
	Regarding claim 22:
	Hwang as modified is silent on that second dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the plurality of first dummy patterns are arranged.
	Woo discloses second dummy patterns (232) respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the plurality of first dummy patterns (231) are arranged (See Figs.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns arranged as taught by Woo into the modified device of Hwang for the benefit of preventing operating frequency signals from interfering with each other between adjacent patch antennas as well as allowing efficient signal transmission and reception (Para. 0015, Lines 3-6).
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 10417473384) in view of Foo (US 20090322642), Jones et al. (US 20140139387) and Woo (US 20190098750) as applied to claims 13, 21 and 22 and further in view of Murdock et al. (US 20120299797).
	Regarding claim 23:
	Hwang as modified is silent on that a side of each of the first dummy patterns is oblique to a side of each of the second dummy patterns.
	Murdock et al. disclose (in Figs. 6, 7, 10 and 11) a side of each of the first dummy patterns (310) is oblique to a side of each of the second dummy patterns (806; See Figs. 6, 7, 10 and 11).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and the second dummy patterns arranged as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 8-10).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845